Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/7/2021. 
The following is the status of claims: claims 1-13 have been amended. 
Claim 14 has been cancelled.
Thus, claims 1-13 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/7/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-13 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claim, the claimed features in
independent claim 1:


“a data analyzing device which receives an input of tables of analysis target data including a plurality of
attributes, defines a relation between the tables by specifying one attribute respectively for the
tables, receives a selection of an objective variable being predicted, and generates a prediction

comprising a processor in communication with a memory, the processor being configured to
execute instructions stored in the memory that cause the processor to:

recognize whether a type of an attribute value of each attribute of the analysis target data is a numeric type indicating that it is a numeric value or a category type indicating that it is a category,

set at least one attribute of an aggregation unit that is used to define the relation between
the tables, the attribute of the aggregation unit being recognized as the category type, 

set at least one attribute of an aggregation target, the attribute of the aggregation target being recognized as the numeric type aggregate, for each category value of the attribute of the aggregation unit, a numeric value of the attribute of the aggregation target based on a previously prepared aggregation function to generate a plurality of new objective variable candidates, the plurality of new objective variable candidates not being included in the attributes of the tables and being generated by using the attribute of the aggregation unit that is used to define the relation between the tables, display the plurality of new objective variable candidate
candidates receive a selection of one new objective variable by a user from among the plurality of displayed new objective variable candidates , and generate a new prediction model for predicting the selected new objective variable”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.


The closest prior art:
Adjaoute et al., US Pub. No. 2016/0078367, teaches a method that improves the training of predictive models. Better trained predictive models make better predictions, and can classify transactions with reduced levels of false positives and false negative. Included is an apparatus for executing a data clean-up algorithm that harmonizes a wide range of real world supervised and unsupervised training data into a single, error-free, uniformly formatted record file that has every field coherent and well populated with information;
and 
Eder et al., US Pub. No. 2015/0235143, teaches methods of for using transfer learning to train a predictive model. In one aspect, a system receives predictive model training data. The training data and one or more training methods are used to train multiple predictive models. Variables and a predictive model type are then selected from the trained predictive models. The selected variables are then transferred into the selected type of predictive model as long as they reduce an error measure;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 7/10/2019, with particular attention to paragraphs 0036-0037; and the examiner also found figures 5 and 11 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/13/2022